                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              HELENA DIVISION

 CASSIE CREWS,                                              CV-19-54-H-CCL

                                    Plaintiff,

     vs.                                                          Order

 WALMART, INC.,

                                  Defendant.


         The parties having filed a “Stipulation for Dismissal with Prejudice,”

         IT IS HEREBY ORDERED that the above-entitled action be dismissed on the

merits, with prejudice, as fully and finally compromised, each party to pay their own

costs.

         IT IS FURTHER ORDERED that the Final Pretrial Conference set for

September 24, 2020 and the Jury Trial set for September 29, 2020 are VACATED.

         Dated this 26th day of February, 2020.
